Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-5, 7-20, 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-20, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARIKAN (US 8347186) in view of URBANKE et al. (“Polar Codes—A New Paradigm for Coding”) and PETER TRIFONOV (“Chained Polar Subcodes” herein as TRIFONOV).

Regarding claims 1, 16, ARIKAN (US 8347186) teaches a method for error-correction enabled communication, the method comprising: 
encoding input bits according to a chained generator matrix to generate a codeword (fig. 5, 6A, col. 1 lines 46-61, col. 2 lines 52-67, col. 3 lines 24-35, encoding bits with transform G matrix using polar recursive), the chained generator matrix being based on a first base generator matrix having a plurality of (fig. 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function), and
transmitting the codeword (col. 3 lines 17-13, transmitting the codeword).
	However, ARIKAN does not explicitly teach a first subset of the nonzero entries of the first base generator matrix being replaced with entries of a second base generator matrix, and a second subset of the nonzero entries of the first base generator matrix being replaced with entries of a third base generator matrix.
	But, URBANKE in a similar or same field of endeavor teaches he chained generator matrix being based on a first base generator matrix having a plurality of nonzero entries (pages 23-33, transform G matrix), a first subset of the nonzero entries of the first base generator matrix being replaced with entries of a second base generator matrix (pages 23-33, transform G matrix as chained matrix, G2), and a second subset of the nonzero entries of the first base generator matrix being replaced with entries of a third base generator matrix (pages 23-33, transform G matrix as chained matrix, G2). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to URBANKE in the system of ARIKAN to generate the transform matrix.
The motivation would have been to provide high reliability subset.
However, ARIKAN and URBANKE do not teach the third based generator matrix that is different from the second base generator matrix;
But, TRIFONOV in a similar or same field of endeavor teaches the third based generator matrix that is different from the second base generator matrix (page 2, G with different Gs or non zeros; page 2 right column, page 3 left column, chained polar subcode as G  with two non zeros G);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to TRIFONOV in the system of ARIKAN and URBANKE to generate the transform matrix.
The motivation would have been to ensure good performance under list/sequential SC algorithms, the minimum distance of the code must be sufficiently high.

Regarding claims 2, 17, URBANKE teaches the method of claim 1, wherein: the third base generator matrix is constructed by applying a chaining matrix to the second base generator matrix (pages 23-33, transform G matrix as chained matrix, G2).

Regarding claims 3, 18, URBANKE teaches the method of claim 1, wherein the base generator matrix is based on a z- by-z kernel, wherein the second base generator matrix is a N/z-by-N/z matrix (pages 23-33, G2 matrix N/z by N/z), and wherein the chained generator matrix is an N-by-N matrix (pages 23-33, transform G matrix as N by N matrix).

Regarding claim 4, 19, ARIKAN teaches the method of claim 3, wherein z=2, N=2", and the chaining matrix is (F®- )T, where F is the kernel (fig. 4, 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function).

Regarding claims 5, 20, URBANKE teaches the method of claim 1, further comprising: selecting the second subset of the nonzero entries based on a target row weight for the chained generator matrix (page 35, rows of largest weight).

Regarding claims 7, 22, URBANKE teaches the method of claim 1, further comprising: constructing the chained generator matrix by applying, to the first base generator matrix, the second generator matrix (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix), and applying, to the second subset of nonzero entries of the first base generator matrix, a chaining matrix (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix).

Regarding claims 8, 23, ARIKAN teaches the method of claim 1, further comprising: constructing a further generator matrix based on the chained generator matrix (fig. 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function); applying, to a subset of entries in the further generator matrix (fig. 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function), a chaining matrix to construct a further chained generator matrix that is different from the further generator matrix (fig. 5, col. 8 lines 26-33, col. 8 lines 55-67, recursive using F function).

Regarding claims 9, 24, URBANKE teaches the method of claim 1, wherein the chained generator matrix is constructed iteratively by, in each iteration (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix): constructing a further generator matrix based on a kernel (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix) and the chained generator matrix constructed from a previous iteration (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix); applying, to a subset of entries in the further generator matrix, a chaining matrix to construct the chained generator matrix for a current iteration (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix); wherein iterations are performed until the chained generator matrix is of at least a target size (pages 23-33, transform G matrix as subset of G2 matrix, chaining matrix to the size of the transform G matrix)

Regarding claims 10, 25, ARIKAN teaches the method of claim 9, further comprising: storing to a memory the chained generator matrix from a final iteration (col. 3 lines 55-67, memory provide constraint to transform G).

Regarding claims 11, 26, ARIKAN teaches the method of claim 10, wherein the storing further comprises storing to the memory the chained generator matrix from each iteration before the final iteration (col. 3 lines 55-67, memory provide constraint to transform G).

Regarding claims 12, 27, ARIKAN teaches the method of claim 1, wherein non-zero entries in the first base generator matrix comprise a common matrix (col. 12 lines 54-col. 13 lines 8, This recursive reduction stops at the second tier since the second-tier transform G.sub.2 cannot be factored into a non-trivial Kronecker product. So, the affine transform 333 is applied directly to obtain the second-tier code words, transform directly applied would indicating common matrix), wherein the encoding comprises: applying to the common matrix respective parts of an input vector that includes the input bits (col. 12 lines 54-col. 13 lines 8, This recursive reduction stops at the second tier since the second-tier transform G.sub.2 cannot be factored into a non-trivial Kronecker product. So, the affine transform 333 is applied directly to obtain the second-tier code words, transform directly applied would indicating common matrix); 
applying each of a subset of the respective parts of the input vector to a chaining matrix and the common matrix (col. 12 lines 54-col. 13 lines 8, This recursive reduction stops at the second tier since the second-tier transform G.sub.2 cannot be factored into a non-trivial Kronecker product. So, the affine transform 333 is applied directly to obtain the second-tier code words, transform directly applied would indicating common matrix).

Regarding claims 13, 28, ARIKAN teaches the method of claim 12, further comprising: switching the common matrix and the chaining matrix between: a non-chained polar code matrix as the common matrix and an identity matrix as the chaining matrix (col. 12 lines 54-col. 13 lines 8, This recursive reduction stops at the second tier since the second-tier transform G.sub.2 cannot be factored into a non-trivial Kronecker product, “chaining matrix”. So, the affine transform 333 is applied directly to obtain the second-tier code words, “common matrix”); and a chained polar code matrix as the common matrix and a non- identity matrix as the chaining matrix (col. 12 lines 54-col. 13 lines 8, This recursive reduction stops at the second tier since the second-tier transform G.sub.2 cannot be factored into a non-trivial Kronecker product, “chaining matrix”. So, the affine transform 333 is applied directly to obtain the second-tier code words, “common matrix”).

Regarding claim 14, ARIKAN teaches a non-transitory processor-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method according to claim 1 (col. 6 lines 30-54).

Regarding claim 15, ARIKAN teaches an apparatus comprising: a processor; a memory coupled to the processor, the memory storing instructions which, when executed by the processor, cause the processor to perform a method according to claim 1 (col. 6 lines 30-54).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/13/2021